DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	Acknowledgement is made of the Applicant’s claim of domestic priority to provisional US application 62/846,224 filed 10 May 2019.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 5, and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In claims 2, 5, and 10 the claims use “preferably language such as, “preferably about 250 microns,” “preferably about 50,000 Daltons,” and “preferably from about 3 MM daltons to 5 MM daltons.” This language is indefinite and it makes the metes and bounds of the claim unclear.

Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 12 recites the limitation "water soluble polymer." There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 6, 9-12, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2012/0087981).
	The Applicant claims, in claim 1, a razor comprising a housing having a lubricating surface, a blade, and a lubricating member comprising a polyethylene oxide (PEO) and a carboxymethyl cellulose (CMC) wherein the CMC is at least one discreet particle. Claims 2 and 4 narrow the particle size of the CMC. In claim 3, at least 50% of the CMC forms a plurality of CMC particles within the member. Claim 6 provides a formula for the CMC. In claim 9, the CMC is derived from wood. Claim 9 recites a product-by-process limitation, does not result in a structural difference over the prior art, and is thus given minimal patentable weight (see MPEP 2113). Claim 10 defines the molecular weight of the PEO and claim 11 requires more than one PEO. In claim 12, a ratio of from 1:1 to 7:3 of CMC to water-soluble polymer, wherein the polymer is interpreted as reading on PEO, is required. Claim 20 is a method of making the lubricating member comprising providing a PEO, providing a solid CMC, contacting those two agents, and forming a lubricating member from said mixture.
	Wang teaches a skin engaging member suitable for use with a hair removal device (such as a razor) comprising a matrix, wherein the matrix comprises at least one of a water soluble polymer and an emollient and also comprises an encapsulated active comprising a nanoparticle encapsulated in a microparticle [0006]. The encapsulated active comprises nanoaparticles that are encapsulated within microparticles (about 2-100 microns) [0018]. Said microparticles can comprise carboxymethyl cellulose [0025]. The CMC can be present in the particle from about 20% to about 90% [0049]. Regarding the matrix material, Wang teaches including a water soluble polymer such as polyethylene oxide, silicone polymers, waxes, surfactants such as pluronic, and combinations thereof [0058-0059]. The PEO preferably have a molecular weight of from about 100,000 to 6M and can be a blend of two types of PEO wherein one type has weight of 5M (POLYOX coagulant) and the other has weight of 300,000 (POLYOX WSR N-750) [0060]. The PEO can be present in at least 50% up to about 99% of the skin engaging member [0060] wherein said skin engaging member comprises the encapsulated active and the matrix material [0056]. The matrix can further comprise a water-insoluble polymer such as polystyrene in about 0% to about 50% [0063]. The composition can further comprise an emollient such as a lipid [0067].
The specific combination of features claimed is disclosed within the broad generic ranges taught by the reference but such “picking and choosing” within several variables does not necessarily give rise to anticipation. Such picking and choosing may be entirely proper in the making of a 103, obviousness rejection, where the applicant must be afforded an opportunity to rebut with objective evidence any inference of obviousness which may arise from the similarity of the subject matter which he claims to the prior art, but it has no place in the making of a 102, anticipation rejection. In re Arkley, 455 F.2d 586, 172 USPQ 524 (CCPA 1972). Where, as here, Wang does not anticipate this specific combination of PEO and CMC, anticipation cannot be found. 
That being said, however, it must be remembered that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious.” KSR v. Teleflex, 127 S.Ct. 1727, 1740 (2007) (quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious,” the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.” (Id.). Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” KSR at 1741. The Court emphasized that “[a] person of ordinary skill is… a person of ordinary creativity, not an automaton.” Id. at 1742.
Consistent with this reasoning, it would have been obvious to have selected various combinations of encapsulated actives and matrix materials from within a prior art disclosure, to arrive at compositions “yielding no more than one would expect from such an arrangement.” The resulting composition used in a razor, wherein two different types of PEO are preferred, renders obvious instant claims 1, 3, 6, 9, and 11. Regarding the CMC particle size, the CMC is encapsulated in a microcapsule ranging in size from 2-100 microns, thus it would have been obvious that the CMC particle size is less than 100 microns, thus rendering obvious instant claims 2 and 4. 
Regarding the ratio of CMC to PEO in claim 12, Wang teaches the skin engaging member can comprise about 50% PEO wherein the remaining 50% is encapsulated active. It is further noted that the encapsulated active can comprise about 90% CMC. Thus, it would have been obvious to utilize a ratio of CMC to PEO of about 0.9:1 or about 1:1 based on the obviousness to modify ranges with ambiguous endpoints.
Regarding claim 20, while Wang does not teach the exact method of said claim, it would have been obvious to combine/embed the encapsulated CMC (solid form) in the PEO to form a mixture.

Claims 1-12, 16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2012/0087981) in view of Cekol 30000 P (https://www.signetexcipients.com/Content/Upload/949Xt9Cekol30000PPDS.pdf).
See above for a description of claims 1-4, 6, 9-12, and 20. Claims 5 and 7-8 further define properties of the CMC. Claims 16 and 18 combine elements of the previous claims. In claim 19, the composition further comprises a water insoluble material.
Wang, as applied supra, is herein applied in its entirety for its teachings of a razor comprising a lubricating composition comprising PEO and CMC.
Wang is not specific as to the type of CMC.
Cekol 30000P teaches a type of CMC that has a 0.75-0.85 degree of substitution and a particle size of greater than 75 microns (pg 2). 
It would have been prima facie obvious to use the CMC of Cekol 30000 P as the CMC of Wang since Wang is not specific as to the type of CMC required. Thus, any suitable CMC would have been obvious. Cekol 30000P is cited in the instant specification (see pg 7, lns 13-15) as being a suitable CMC, therefore the properties of claims 5 and 7-8 are presumed to be present in the CMC of the prior art. It is noted that “products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) (see MPEP 2112.01 (II)). The resulting composition of Wang as modified by Cekol 30000 P would have rendered obvious instant claims 1-12, 16, and 18. Regarding claim 19, Wang teaches polystyrene can be additionally included. 

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2012/0087981) in view of Cekol 30000 P (https://www.signetexcipients.com/Content/Upload/949Xt9Cekol30000PPDS.pdf) in view of Bradford et al. (US 2017/0000721).
See above for a description of claims 1-12, 16, and 18-20. Claim 13 requires a lipid phase comprising a lipophilic structurant and a silicone polyether block copolymer. In claim 14, the structurant is limited to cetyl alcohol, stearyl alcohol, and microcrystalline wax. Claim 15 narrows the ratio of the blocks in the polymer. Claim 17 combines previous limitations.
Wang, as applied supra, is herein applied in its entirety for its teachings of a razor comprising a lubricating composition comprising PEO and CMC. Wang further teaches that the emollient matrix, which can comprise a lipid, can also comprise microcrystalline wax (2-20%) [0069]. In addition, the matrix can comprise a silicone oil as lubricant (50-99% of the composition) [0059]. 
Wang does not teach using a silicone polyether comprising a mixture of polyethylene oxide, polypropylene oxide, and silicone.
Bradford teaches a hair removal device comprising a silicone polyester block copolymer (abstract). The silicone polyether block copolymer provides benefits such as foaming, defoaming, wetting, deaceration, and lubricity and can provide improved lubrication while ensuring the required level of water dispersion without impacting stringiness or reside or skin irritation [0008]. Specifically, the silicone lubricating material can have a molecular weight of from about 10,000 to about 190,000 and one suitable example is SILWET L7210 [0019]. The silicone polyether block copolymer preferably has a ratio of polyethylene oxide units to polypropylene oxide units to silicone units of from 20:65:15 [0018].
It would have been prima facie obvious to prepare the composition of Wang and Cekol which is a lubricating composition for a razor comprising PEO and CMC and further can comprise a lipid emollient and a silicone oil. It would have been obvious to use the silicone oil of Bradford, which reads on that of the instant claims, as the oil in Wang because of the benefits associated with the agent including improved lubrication in a shaving device. Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use (see MPEP § 2144.07). Wang can further comprise a microcrystalline wax and the ratio of wax to silicone oil can be 1:2.5 or approximately 20% to 50%. Accordingly, claims 1-20 are obvious in view of the prior art cited above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW S ROSENTHAL whose telephone number is (571)272-6276. The examiner can normally be reached M-F 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW S ROSENTHAL/           Primary Examiner, Art Unit 1613